DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/067,878 in view of Knoerzer et al. (US 20100221560).
Regarding claims 1 and 12, the copending application discloses non conductive lighter than air balloon film containing similar layers as claimed in present claims except that the present claim recites the gas barrier core layer comprising polylactic acid.
Knoerzer discloses bio-based film layers of PLA may be used in multilayer films that also contain nylon and EVOH (Knoerzer Paras 11, 17, 18). Knoerzer discloses PLA performs similarly to PET and degrades to carbon dioxide and biomass (is biodegradable) (Knoerzer Para 20) and may be used at concentrations greater than 80 % including as all-PLA layer (Knoerzer Paras 19, 34, 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose biodegradable PLA as the gas barrier layer copending application in order to gain the benefits of using a renewable material and excellent clarity as taught by Knoerzer (Knoerzer Paras 10, 20).
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 are 18-20 of copending Application No. 16/745,239 in view of Knoerzer et al. (US 20100221560).
Regarding claims 1 and 12, the copending application discloses non conductive lighter than air balloon film containing similar layers as claimed in present claims except that the present claim recites the gas barrier core layer comprising polylactic acid.
Knoerzer discloses bio-based film layers of PLA may be used in multilayer films that also contain nylon and EVOH (Knoerzer Paras 11, 17, 18). Knoerzer discloses PLA performs similarly to PET and degrades to carbon dioxide and biomass (is biodegradable) (Knoerzer Para 20) and may be used at concentrations greater than 80 % including as all-PLA layer (Knoerzer Paras 19, 34, 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose biodegradable PLA as the gas barrier layer copending application in order to gain the benefits of using a renewable material and excellent clarity as taught by Knoerzer (Knoerzer Paras 10, 20).
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,576,497 in view of Knoerzer et al. (US 20100221560). 
Regarding claims 1 and 12, the patented claims disclose non conductive lighter than air balloon film containing similar layers as claimed in present claims except that the present claim recites the multiple gas barrier core layers and the core layer comprising polylactic acid.
Regarding multiple gas barrier core layers, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide multiple gas barrier core layers. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing a second gas barrier core layer would have achieved expected results such as enhanced barrier properties 
Knoerzer discloses bio-based film layers of PLA may be used in multilayer films that also contain nylon and EVOH (Knoerzer Paras 11, 17, 18). Knoerzer discloses PLA performs similarly to PET and degrades to carbon dioxide and biomass (is biodegradable) (Knoerzer Para 20) and may be used at concentrations greater than 80 % including as all-PLA layer (Knoerzer Paras 19, 34, 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose biodegradable PLA as the gas barrier layer in patented claims order to gain the benefits of using a renewable material and excellent clarity as taught by Knoerzer (Knoerzer Paras 10, 20).

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,434,540 in view of Knoerzer et al. (US 20100221560). 
Regarding claims 1 and 12, the patented claims disclose non conductive lighter than air balloon film containing similar layers as claimed in present claims except that the present claim recites the multiple gas barrier core layers and the core layer comprising polylactic acid.
Regarding multiple gas barrier core layers, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide multiple gas barrier core layers. The duplication of parts is generally recognized as being within the level of 
Knoerzer discloses bio-based film layers of PLA may be used in multilayer films that also contain nylon and EVOH (Knoerzer Paras 11, 17, 18). Knoerzer discloses PLA performs similarly to PET and degrades to carbon dioxide and biomass (is biodegradable) (Knoerzer Para 20) and may be used at concentrations greater than 80 % including as all-PLA layer (Knoerzer Paras 19, 34, 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose biodegradable PLA as the gas barrier layer in patented claims order to gain the benefits of using a renewable material and excellent clarity as taught by Knoerzer (Knoerzer Paras 10, 20).

Claim Rejections - 35 USC § 103

Claims 1, 3-7, 9-11 are rejected under 35 U.S.C. 103 as obvious over Noguchi (EP 0792741 A1, already made of record) further in view of Forloni et al. (US 20110039098, already made of record), Kravitz et al. (US 20070254160, already made of record), Knoerzer et al. (US 20100221560, already made of record), and Yializis (US 6106627, already made of record).
Regarding claim 1, Noguchi discloses an inflatable bag body, such as a balloon, that can be made to float in the air, i.e. be lighter than air (Noguchi Col 1 Lines 13-18, Col 4 Lines 44-48). Noguchi discloses the bag body is made from a multilayered film comprising, in order, a first polyolefin resin layer 13, anchor coating layer 12, base film layer 11, deposited metal layer 14 which may be formed from evaporated aluminum, and second polyolefin resin layer 17 (Noguchi Col 4 Lines 21-43). Noguchi discloses the first polyolefin resin layer 13 is heated and pressed to connect (Noguchi Col 2 Lines 41-43, Col 4 Lines 41-43), i.e. is heat sealing. Noguchi discloses the (outer) second polyolefin resin layer 17 is non-conductive and restrains conductivity for the bag body (Noguchi Col 5 Lines 12-15). Noguchi discloses the base film 11 may comprise materials such as nylon, ethylene vinyl alcohol copolymer, PET (polyester), polypropylene (polyolefin), and the like (Noguchi Col 3 Lines 50-55). Noguchi discloses one or more anchor coating layers, i.e. adhesive layers, including anchor coating layer 12 (second adhesive layer) between the heat sealing polyolefin layer 13 and the base film 11 (Noguchi Cols 3-4 Lines 55-13). Noguchi discloses the balloon functions as a balloon with cracks in the metal layer (Noguchi Cols 4-5 Lines 58-11), i.e. has gas barrier functionality.
Noguchi does not explicitly disclose the base film may be a multilayer including gas barrier core, adhesive layer, and outer polyolefin layer.
Forloni discloses a multilayer gas-barrier film comprising (a) a layer sequence A/B/C (set) of polymeric B layers of EVOH or (co)polyamide having maximum oxygen transmission rate (gas barrier layers), separated by other polymeric A, C, layers (adhesive layers and/or additional gas barrier layers), thus forming (a) a microlayer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer gas-barrier film of Forloni as the first polyolefin layer, anchor coating layer, and base layer in the balloon of Noguchi, in order to gain the benefit of improved gas-barrier properties and mechanical properties (Forloni Para 10). The gas barrier layers of Forloni are disclosed as being usable for keeping gas inside modified atmosphere packaging (Forloni Para 100), and Kravitz further teaches that gas barriers usable for keeping gas inside modified atmosphere packaging are also effective for helium (i.e. lighter-than-air) balloons (Kravitz Para 4), i.e. will act to prevent ingress and egress of lighter than air gases. Noguchi in view of Forloni and Kravitz discloses a tie layer (adhesive layer) between layers (c) and (a) (corresponding to a first adhesive layer) (Forloni Paras 21, 84), giving a resulting structure of 13(b)/12(tie)/11(a/tie/c)/14/17.
Noguchi in view of Forloni and Kravitz does not explicitly disclose the polyester in layer (a) may be biodegradable.
Knoerzer discloses bio-based film layers of PLA may be used in multilayer films that also contain nylon and EVOH (Knoerzer Paras 11, 17, 18). Knoerzer discloses PLA performs similarly to PET and degrades to carbon dioxide and biomass (is biodegradable) (Knoerzer Para 20) and may be used at concentrations greater than 80 % including as all-PLA layer (Knoerzer Paras 19, 34, 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose biodegradable PLA as the polyester in the microlayer sequence (a) of Noguchi in view of Forloni and Kravitz in order to gain the benefits of using a renewable material and excellent clarity as taught by Knoerzer (Knoerzer Paras 10, 20).
Noguchi in view of Forloni, Kravitz, and Knoerzer does not disclose patterning the aluminum deposited metal layer.
Yializis discloses liquid print masking using oil to form patterned aluminum vapor deposits on a polymeric films and multilayers (Yializis Cols 6-7 Lines 64-2, Col 7 Lines 28-33, 65-67, Col 8 Lines 53-58). Yializis discloses the deposited aluminum is conductive (continuous) within the pattern (island) while portions of the metal film that are clear (not deposited) are insulating (Yializis Col 7 Lines 37-47), that is, the metal patterns are electrically isolated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oil masked patterning of aluminum taught by Yializis in forming the aluminum layer of Noguchi in view of Forloni, Kravitz, and 
Further, this process is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claims 3, 4, Forloni discloses alternating B layers of EVOH and A/C layers of (co)polyamides that are nylon (Forloni Paras 17, 47-55, 58), thus causing at least one EVOH layer to be sandwiched between two nylon layers and those nylon layers in turn to be sandwiched by EVOH layers.
Regarding claim 5, Forloni discloses multiple B layers of EVOH with at least interposed A layers (adhesive) (Forloni Para 17).
Regarding claim 6, Forloni discloses the film described above. Forloni discloses the microlayer sequence (a) of alternating layers may be alternating A/B layers (when C layer is nil) wherein the microlayers may have a thickness as low as about 0.01 microns (Forloni Paras 17, 58, 60), such microlayer thickness being equivalent to 10 nm thus forming a nano-layer structure.
Regarding claim 7, Forloni discloses layer B may be EVOH and layer A may be polyamides (nylons) such as those with high barrier properties (Forloni Paras 17, 50, 56).
Regarding claim 9, Forloni discloses different thicknesses for layers (b) and layer (c) (Forloni Paras 75, 83) thus making the microlayer sequence (a) off-center. Alternatively, Forloni discloses the film may comprise additional layers without regard to symmetry (Forloni Para 85).
Regarding claim 10, Forloni discloses outer polyolefin layer (c) may comprise blends of modified (functionalized) polyolefins (Forloni Paras 64-68, 78, 79).
Regarding claim 11, Forloni discloses the film may comprise polyesters including polylactic acid (PLA) (Forloni Paras 18, 69, 72-74). Knoerzer discloses plant-based PLA is known and commercially available (Knoerzer Para 20).

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Noguchi (EP 0792741 A1, already made of record) and further in view of Borchardt et al. (US 20100287801, already made of record), which incorporates by reference Chicarella et al. (US 20090022919, already made of record), and further in view of Shepard (US 6068933, already made of record) and Yializis (US 6106627, already made of record).
Regarding claim 12, Noguchi discloses an inflatable bag body, such as a balloon, that can be made to float in the air, i.e. be lighter than air (Noguchi Col 1 Lines 13-18, Col 4 Lines 44-48). Noguchi discloses the bag body is made from a multilayered film comprising, in order, a first polyolefin resin layer 13, anchor coating layer 12, base film 
Noguchi does not explicitly disclose the base film may be a multilayer including gas barrier core and high barrier skin layer with a surface treatment.
Borchardt discloses a lighter-than-air aerostat, such as a balloon, comprising a barrier film that limits gas transmission, i.e. a gas barrier (Borchardt Para 15). Borchardt discloses performance of the aerostat is tested by how long it remains fully inflated with helium (Borchardt Paras 30, 52). Borchardt discloses the barrier film may be a multilayer polymer film and/or multiple polymeric barrier films may be used, based on polyamide, polyester and/or polyolefins (Borchardt Paras 16, 23), such as nylon, biodegradable biopolymer PLA, and other biodegradable polymers such as copolymers of polyvinyl alcohol (Borchardt Paras 17, 26-29). Borchardt specifically discloses a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer gas-barrier film of Borchardt, such film including bio-degradable layers, plural adhesive layers, and decorating surface, as the base film in the balloon of Noguchi, in order to gain the benefit of desired barrier properties including low oxygen gas transmission rate and maintaining helium inflation as taught by Borchardt (Borchardt Paras 15, 16, 23, 26, 30, 48, 52), i.e. preventing egress of lighter-than-air gases. Borchardt discloses barrier films may include a layer of biodegradable biopolymer PLA (Borchardt Paras 23, 26, 29) and does not require additional components in such a layer, i.e. it may be up to 100% PLA.
Noguchi in view of Borchardt discloses copolymer of polyvinyl alcohol (EVOH) and nylon/polyamide (Noguchi Col 3 Lines 50-55), (Borchardt Paras 17, 26-28), but does not explicitly disclose a layer of copolymer of polyvinyl alcohol (EVOH) between two layers of nylon/polyamide as a barrier layer.
Shepard discloses ethylene vinyl alcohol copolymers (EVOH) are typical oxygen (gas) barrier layers and are typically sandwiched between two layers of nylon to aid processing and protect the EVOH layer (Shepard Col.1, lines 51-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a nylon/EVOH/nylon barrier film as a gas barrier layer of Noguchi in view of Borchardt, in order to gain the benefit of high barrier properties while protecting the EVOH layer as taught by Shepard (Shepard Col.1, lines 51-65).
Noguchi in view of Borchardt and Shepard discloses partial metallization (Chicarella Para 31) but does not explicitly disclose patterning the aluminum deposited metal layer.
Yializis discloses liquid print masking using oil to form patterned aluminum vapor deposits on a polymeric films and multilayers (Yializis Cols 6-7 Lines 64-2, Col 7 Lines 28-33, 65-67, Col 8 Lines 53-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oil masked patterning of aluminum taught by Yializis in forming the aluminum layer of Noguchi in view of Borchardt and Shepard in order to gain the benefits of improved breakdown strength and/or providing an aesthetic window effect as taught by Yializis (Yializis Col 8 Lines 53-58).
Further, this process is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments

Applicant’s arguments filed June 18, 2021 have been fully considered, but they are not persuasive.
Applicant argues that amended claim 1 recites consisting of language while Noguchi fails to teach or suggest a non-conductive film or envelope that includes the recited layers and excludes other layers not recited in the claim. However, it appears from figure 1 of Noguchi that there is no additional layers that interferes with the claimed language consisting of. 
Applicant argues that The Office Action fails to provide an adequate explanation as to why it would have been obvious for a person ordinary skill in the art to combine the cited references in the manner proposed to arrive at the claimed invention. However, it is noted that the secondary reference Yializis does disclose/suggest motivation to teach the missing limitation and therefore it is clear that it would have been obvious for a person ordinary skill in the art to combine the cited references in the manner proposed to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787